Title: To George Washington from Jean-Baptiste de Gouvion, 22 October 1780
From: Gouvion, Jean-Baptiste de
To: Washington, George


                  
                     Sir
                     
                        22 October 1780
                     
                  
                  I Received last night the letter your Excellency has honoured me
                     with, your orders concerning the Safety of this post Shall be exactly comply’d
                     with.
                  I found very extraordinary that in a place where there is So many
                     publick buildings as in this, there is not the least
                     preparation made in case of an accident by fire, which can be attended with bad
                     consequences; I represented to day that matter to General heath, desiring him
                     to order the engine to be immediately repaired, I will have Some long ladders
                     made for the Same purpose, and Some for the use of the works, as they are of
                     the utmost necessity he gave me leave to Set the carpenters immediately at
                     work.
                  I would not give you any account of Such trifles, if I did not
                     Know how much your Excellency is anxious to have all the best precautions
                     taken. I am with great Respect your Excellency’s the most humble and obedient
                     Servant
                  
                     J. Gouvion
                  
               